Case 2:20-bk-10264-ER      Doc 534 Filed 09/21/21 Entered 09/21/21 11:04:17                  Desc
                             Main Document Page 1 of 2




                                                                 FILED & ENTERED

                                                                        SEP 21 2021

                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
                                                                   BY gonzalez DEPUTY CLERK




                 UNITED STATES BANKRUPTCY COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           LOS ANGELES DIVISION
 In re:    450 S. Western, LLC, a California   Case No.: 2:20-bk-10264-ER
           limited liability company,
           Debtor.                             Chapter:    11
                                               ORDER CONTINUING HEARING ON
                                               LIQUIDATING TRUSTEE’S
                                               OBJECTION TO THE CLAIM
                                               ASSERTED BY ADMIRE/BELMONT
                                               FROM SEPTEMBER 22, 2021 AT 11:00
                                               A.M. TO OCTOBER 19, 2021 AT 10:00
                                               A.M.


                                               CONTINUED HEARING:

                                               Date:       October 19, 2021
                                               Time:       10:00 a.m.
                                               Location:   Courtroom 1568
                                                           Roybal Federal Building
                                                           255 East Temple Street
                                                           Los Angeles, CA 90012

   The Court has reviewed the Ex-Parte Motion for Continuance of the Hearing on Motion to
Disallow the Claim of Admire Capital Lending, LLC and Belmont Two Investment Holdings,
LLC Filed as Proof of Claim No. 13-2 and Allow Supplemental Briefing [Doc. No. 529] (the
“Continuance Motion”) filed by Admire Capital Lending LLC and Belmont Two Investment
Holdings, LLC (collectively, “Admire/Belmont”) and the corresponding application of
Admire/Belmont for a hearing on the Continuance Motion on shortened notice [Doc. No. 530].
Admire/Belmont seek a two-week continuance of the hearing on the Liquidating Trustee’s
Motion to Disallow the Claim of Admire Capital Lending and Belmont Two Investment Holdings,
Case 2:20-bk-10264-ER        Doc 534 Filed 09/21/21 Entered 09/21/21 11:04:17                Desc
                               Main Document Page 2 of 2



LLC, Filed as Proof of Claim No. 13-2 [Doc. No. 381] (the “Claim Objection”).
Admire/Belmont also seek the opportunity to submit supplemental briefing with respect to four
issues that Admire/Belmont assert were raised for the first time in the Liquidating Trustee’s reply
papers on the Claim Objection.
    Based upon the foregoing, and good cause appearing therefor, the Court HEREBY FINDS
AND ORDERS AS FOLLOWS:

   1) Admire/Belmont’s requests (a) for the opportunity to submit supplemental briefing and
      (b) for a continuance of the hearing on the Claim Objection are both GRANTED. The
      Court notes that Admire/Belmont have asserted a claim of approximately $16 million. In
      view of the substantial amount of money at issue and the likelihood that this matter will
      be subject to an appeal, it is critical that the record on the Claim Objection be complete.
      In addition, due process requires that Admire/Belmont be afforded the opportunity to
      respond to the arguments made by the Liquidating Trustee in his reply papers.
   2) The hearing on the Claim Objection is CONTINUED from September 22, 2021 at 11:00
      a.m. to October 19, 2021 at 10:00 a.m. The following briefing schedule shall apply:
      a) Admire/Belmont shall submit a supplemental opposition to the Claim Objection no
          later than October 5, 2021.
      b) The Liquidating Trustee’s supplemental reply to Admire/Belmont’s supplemental
          opposition shall be submitted no later than October 12, 2021.
      c) Absent further order of the Court, no additional briefing other than as set forth above
          will be accepted.
   3) Parties may appear at the October 19, 2021 hearing either in-person or by telephone.
      Parties electing to appear in-person shall comply with all requirements regarding social
      distancing, use of face masks, etc. which may be in effect at the time of the hearing.
      Parties electing to appear by telephone should contact CourtCall at 888-882-6878 no later
      than one hour before the hearing.

   IT IS SO ORDERED.
                                               ###




     Date: September 21, 2021
